                                    Case 16-16796-SMG                       Doc 86    Filed 06/02/20       Page 1 of 1


                                                               United States Bankruptcy Court
                                                                      Southern District of Florida
 In re      Manuel Gomez                                                                                   Case No.   16-16796-SMG
                                                                                  Debtor(s)                Chapter    13


                                                                     Notice of Change of Address

Debtor's Social Security Number:                              xxx-xx-2479


My Former Mailing Address and Telephone Number was:

 Name:                                Manuel Gomez

 Street:                              510 NW 106th Terrace

 City, State and Zip:                 Pembroke PInes, FL 33026




Please be advised that effective June 1 , 2020,
my new mailing address is:

 Name:                                Manuel Gomez

 Street:                              13751 NW 4th Street, Apt No. D-104

 City, State and Zip:                 Pembroke Pines, FL 33028




                                                                                        /s/ Manuel Gomez
                                                                                        Manuel Gomez
                                                                                        Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
